Exhibit 10.7

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

 

DATE:                                                          
                                                  

 

PARTIES:              CASCADE CORPORATION, an Oregon corporation (“Cascade”),
whose address is 2201 N.E. 201st Avenue, Fairview, Oregon 97024

 

and

 

NAME (“Participant”), whose address is                                     .

 

RECITALS

 

A.                                    Cascade has adopted the Cascade
Corporation Stock Appreciation Rights Plan (the “Plan”).  The Plan provides for
the grant of stock appreciation rights (“SARs”) with respect to shares of
Cascade common stock (“Common Stock”).

 

B.                                    On May 26, 2004 the Compensation Committee
of Cascade’s Board of Directors (the “Board”) granted Participant certain SARs,
subject to the terms and conditions of the Plan and this Stock Appreciation
Rights Agreement (“Agreement”).

 

C.                                    This Agreement evidences the grant of such
SARs to Participant.

 

AGREEMENT

 

The parties agree as follows:

 

SECTION 1.                                                    DEFINED TERMS

 

When used in this Agreement, the following terms have the meaning specified
below:

 

“Base Price” means the base price of each SAR as established by the Compensation
Committee of the Board (“Committee”), which may not be less than the Fair Market
Value of a common share of Common Stock on the date the grant of the SAR is
made.  The Base Price of each SAR evidenced by this Agreement is $       .

 

--------------------------------------------------------------------------------


 

“Fair Market Value” means with respect to a share of Common Stock, the closing
price of such Common Stock as quoted on the New York Stock Exchange or, if
shares are not listed on that exchange, the primary trading venue for Cascade
shares, as reported in the Wall Street Journal on the date of grant or exercise,
as the case may be, or if the shares did not trade that date, on the last prior
date on which the shares were traded.

 

“Grant Date” means the date the grant of the SAR is made, which is reflected as
the date of this Agreement.

 

SECTION 2.                                                    GRANT OF SARs

 

Subject to the terms and conditions of this Agreement and the Plan, Cascade
grants to Participant                SARs.  Each SAR entitles Participant, upon
exercise of the SAR, to receive an amount (payable solely in the form of Common
Stock valued at Fair Market Value) equal to the difference between the Fair
Market Value of a single share of Common Stock on the date of exercise and the
Base Price of the SAR.

 

SECTION 3.                                                    EXERCISE OF SARs

 

3.1                               Date Exercisable.  The SARs granted pursuant
to Section 2 above shall become exercisable at the rate of 25% after one year,
50% after two years, 75% after three years and 100% after four years from the
date of this Agreement.

 

3.2                               Manner of Exercise.  The SARs may be exercised
by delivery to Cascade of a written notice, signed by Participant, specifying
the number of SARs that Participant then desires to exercise.  SARs may be
exercised only during the 30-day period following the third business day after
public dissemination of Cascade’s financial results for any fiscal quarter or
for its fiscal year.

 

3.3                               Stock Certificates.  Promptly after
Participant exercises SARs in accordance with Section 3.2 above, Cascade shall
deliver to Participant a certificate or certificates for the number of shares of
Common Stock to which Participant is entitled as a result of such exercise,
registered in Participant’s name.

 

SECTION 4.                                                    DURATION OF SARs

 

Each SAR, to the extent not previously exercised, shall terminate on the
earliest of the following dates:

 

(a)                                  The tenth anniversary of the Grant Date.

 

--------------------------------------------------------------------------------


 

(b)                                 The 90th day following the date of
termination of Participant’s Cascade employment or, if longer, the 30th day
after public dissemination of Cascade’s financial results for the first fiscal
period ending after the termination of Participant’s employment; however, if
such termination is by reason of the Participant’s (i) termination of employment
after age 62 under circumstances that the Committee in its sole discretion deems
equivalent to retirement (including retirement due to physical or mental
disability that the Committee determines is of such a nature as to prevent
further performance of job duties) or (ii) death, the SAR shall terminate on the
first anniversary of such termination.  Notwithstanding the foregoing, if
Participant’s employment is terminated for (i) willful failure to perform
reasonable directives of the Cascade’s management; (ii) use of alcohol or
illegal drugs which interferes with Participant’s performance of duties in the
judgment of Cascade’s management; (iii) dishonesty affecting Cascade or any
related entity or conviction of a felony or any crime involving fraud or
misrepresentation; (iv) gross negligence or willful misconduct resulting in
substantial loss to Cascade, damage to Cascade’s reputation, or theft,
embezzlement or similar loss to Cascade; or (v) other conduct that the Committee
in its sole discretion determines sufficiently harmful to the interests of
Cascade to constitute cause for termination shall forfeit all outstanding SARs
granted pursuant to this Agreement immediately upon such termination.

 

SECTION 5.                                                    NONTRANSFERABILITY

 

During Participant’s lifetime, SARs are exercisable only by Participant,
Participant’s payee pursuant to a valid order by a domestic relations court with
jurisdiction, or by a legally designated guardian or conservator.  With the
Committee’s prior consent, Participant may transfer SARs to a trust for
Participant’s benefit established for estate planning purposes.  In the event of
Participant’s death, SARs exercisable as of the date of Participant’s death may
be exercised by such beneficiary as Participant may have designated in writing
in a manner determined by the Committee.  In the absence of such a designation,
Participant’s estate shall have the right to exercise such SARs.  No assignment
or transfer of SARs, whether voluntary, involuntary, or by operation of law or
otherwise, except as permitted by this Agreement or the Plan, shall vest in the
assignee or transferee any interest or right.

 

SECTION 6.                                                    NO RIGHTS AS
SHAREHOLDER PRIOR TO EXERCISE

 

Participant shall not be deemed for any purpose to be a Cascade shareholder with
respect to SARs that have been granted to Participant under this Agreement prior
to the exercise of such SARs.

 

--------------------------------------------------------------------------------


 

SECTION 7.                                                    TAX REIMBURSEMENT

 

Participant agrees to pay to Cascade an amount sufficient to provide for any
withholding or similar tax liability imposed on Cascade in connection with or
with respect to any exercise of SARs.  Alternatively, the Committee may in its
discretion may reduce the number of shares issued to Participant upon exercise
of a SAR so that Fair Market Value of the shares issued to the Participant
equals the Fair Market Value of all shares to which the Participant was
otherwise entitled as a result of the SAR exercise, less the Committee’s
estimate of such withholding or similar tax liability.

 

SECTION 8.                                                    COMPLIANCE WITH
LAWS

 

No shares shall be issued or delivered under this Agreement unless and until, in
the opinion of counsel to Cascade, all applicable requirements of law or of any
regulatory bodies having jurisdiction over such issuance and delivery have been
met.  Certificates representing shares may bear such restrictions on sale or
other transfer as counsel to Cascade may determine are required under securities
or other applicable laws.

 

SECTION 9.                                                    MISCELLANEOUS
PROVISIONS

 

9.1                               Disputes.  Any dispute or disagreement that
may arise under or as a result of this Agreement, or any question as to the
interpretation of this Agreement or the Plan, may be determined by the Committee
in its sole discretion, and any such determination shall be final, binding, and
conclusive on all affected persons.

 

9.2                               Notices.  Any notices under this Agreement
must be in writing and will be effective when actually delivered personally or,
if mailed, when deposited as registered or certified mail directed to the
address of the parties set forth above or to such other address as a party may
certify by notice to the other party.

 

9.3                               Waiver and Modification.  Provisions of this
Agreement may be waived or modified only by an agreement in writing signed by
the parties.

 

9.4                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Oregon,
without regard to principles of conflicts of laws.

 

9.5                               Attorneys’ Fees  In the event of any suit or
action or arbitration proceeding to enforce or interpret any provision of this
Agreement (or that is based on this Agreement), the prevailing party will be
entitled to recover, in addition to other costs, reasonable attorneys’ fees in
connection with such suit, action, or arbitration, and in any appeal.  The
determination of who is the prevailing party and the amount of reasonable
attorneys’ fees to be paid to the prevailing party will be decided by the
arbitrator or arbitrators (with respect to

 

--------------------------------------------------------------------------------


 

attorneys’ fees incurred prior to and during the arbitration proceedings) and by
the court or courts, including any appellate courts, in which the matter is
tried, heard, or decided, including the court that hears any exceptions made to
an arbitration award submitted to it for confirmation as a judgment (with
respect to attorneys’ fees incurred in such confirmation proceedings).

 

CASCADE CORPORATION

PARTICIPANT:

 

 

By

 

 

 

 

Its

 

 

[print name]

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------